Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 1 of 30

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 227 Gibbons Road, Springfield, PA 19064

 

Addvesw of Defendant: 4200 Fifth Avenue, Pittsburgh, PA 15260

 

Place of Accident, Incident or Transaction:

 

 

 

 

 

RELATED CASE, IF ANY:

Case Number; 2:20-CV-O0690-WSS guage, William S. StrickMAN pate Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes | No
case filed by the same individual?

I certify that, to my knowledge, the within case [lis / Cl isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

pate; 97/29/2020 S ust sien boxe 49490

 

 

 

 

 

 

 

 

 

Attorney-al-Law / Pro Se Plaintiff ” Aitorney LD. # (if applicable)

CIVIL: (Place a lin one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(0 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
Cl] 2. FELA Ll 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury LCL] 3. Assault, Defamation
LJ 4. Antitrust [] 4. Marine Personal Injury

5. Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
{J 7. Civil Rights L] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos

9. Securities Act(s) Cases L] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
LJ] Lt. Allother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, Stu art A. Carpey , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

sare, 07/29/2020 da tte 49490

Attorney-at-Law / Pro Se Plaintiff Attorney 1D, # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 2 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Carly Swartz, ndwiduall CIVIL ACTION
a on behalf oF Dts Sumilaviy-Schuakd:

Univur Sthy of Pittsburgh No. A:A0-W-304 |

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) x

 

 

 

(f) Standard Management — Cases that do not fall into any one of the other tracks. )
taq|ao__—s- Stuart A. Carpe Plaintitts

Date ' ‘ Attorney-at-law' J Attorney for

(Wid) 8Y-W03O (Lo 4HO- 74-3 Sear Pye Carpe law Cory

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 3 of 30

1S 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the ae service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
CARLY SWARTZ, individually and on behalf of others similarly situated,

(b) County of Residence of First Listed Plaintiff Delaware
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS
UNIVERSITY OF PITTSBURGH

County of Residence of First Listed Defendant Allegheny > _
(IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Stuart A. Carpey of Carpey Law, P.C. (610)834-6030
600 W. Germantown Pk., Ste. 400, Plymouth Meeting, PA 19462

 

THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

I. BASIS OF JURISDICTION (Place an “X” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 G 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 U.S. Government * 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation oO6 O86
Foreign Country
IV. NATURE OF SUIT (Piace an “xX” in One Bax Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY Soe ie are
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure ©) 422 Appeal 28 USC 158 0 375 False Claims Act
J 120 Marine © 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ 7 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS /C) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights (1 430 Banks and Banking
1 151 Medicare Act (1 330 Federal Employers’ Product Liability 1 830 Patent (7 450. Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal (1 835 Patent - Abbreviated {1 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C345 Marine Product Liability 1 840 Trademark Corrupt Organizations
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY CG 480 Consumer Credit
of Veteran’s Benefits G 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards O 861 HIA (1395ff) (1 485 Telephone Consumer
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
2 190 Other Contract Product Liability 380 Other Personal 0 720 Labor/Management Ol 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations & 864 SSID Title XVI 1 850 Securities/Commodities/
196 Franchise Injury O 385 Property Damage (7 740 Railway Labor Act O 865 RSI (405(g)) Exchange
(1 362 Personal Injury - Product Liability C1 751 Family and Medical 1 890 Other Statutory Actions
= Medical Malpractice Leave Act 0 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 0 790 Other Labor Litigation FEDERAL TAX SUITS (1 893 Environmental Matters
1 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement (1 870 Taxes (U.S. Plaintiff 1 895 Freedom of Information
1 220 Foreclosure 0 441 Voting (0 463 Alien Detainee Income Security Act or Defendant) Act
CG 230 Rent Lease & Ejectment © 442 Employment 510 Motions to Vacate O 871 IRS—Third Party O 896 Arbitration
1 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 (1 899 Administrative Procedure
(1 245 Tort Product Liability Accommodations O 530 General _ Act/Review or Appeal of
O 290 All Other Real Property © 445 Amer. w/Disabilities -| 1 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: (4 462 Naturalization Application (1 950 Constitutionality of
1 446 Amer. w/Disabilities -] 540 Mandamus & Other |( 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
A 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in Qne Box Only)

mM Original 12 Removed from C} 3  Remanded from (1 4 Reinstated or © 5 Transferred from © 6 Moultidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Ge eve: sya under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

 

 

% ass c in: reach of Contract and Unjust Enrichment
VII. REQUESTED IN (@ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. $5,000,000+ JURYDEMAND: {Yes OINo
VILL RELATED CASE(S)
IF ANY Senay supce William S. Stickman DOCKET NUMBER 2:20-cv-00690-WSS

 

 

SIGNATURE OF ATTORNEY OF RECORD

ef Gtindc A Marni:

DATE

MFM INN
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 4 of 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

CARLY SWARTZ, individually and on )
behalf of others similarly situated, )
)
Plaintiff, ) Case No. 2:20-cv-03691
)
Vv. ) CLASS ACTION COMPLAINT
) (JURY TRIAL DEMANDED)
UNIVERSITY OF PITTSBURGH, )
)
Defendant. )
)

 

Plaintiff, Carly Swartz (“Plaintiff”), by and through undersigned counsel, brings this action
against University of Pittsburgh (“Defendant” or “University”) on behalf of herself and others
similarly situated, and makes the following allegations based upon attorney investigation,
information and belief, and upon Plaintiff's own knowledge:

PRELIMINARY STATEMENT

‘, Plaintiff brings this case as a result of Defendant’s decision not to issue appropriate
refunds for the Spring 2020 semester after canceling in-person classes and changing all classes to
an online/remote format, closing most campus buildings, and requiring all students who could
leave campus to leave as a result of the Novel Coronavirus Disease (““COVID-19”).

de This decision deprived Plaintiff and other members of the Classes from recognizing
the benefits of on-campus enrollment, access to campus facilities, student activities, and other
benefits and services in exchange for which they had already paid fees and tuition.

3. Defendant has either refused to provide reimbursement for the tuition, fees, and
other costs that Defendant failed to provide during the Spring 2020 semester, or has provided

inadequate and/or arbitrary reimbursement that does not fully compensate Plaintiff and members

of the Classes for their losses.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 5 of 30

4. This action seeks refunds of the amount Plaintiff and other members of the Classes

are owed on a pro-rata basis, together with other damages as pled herein.

PARTIES
5. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.
6. University of Pittsburgh is an institution of higher learning located in Pittsburgh,
Pennsylvania.
Fs Upon information and belief, Defendant has an estimated endowment of

approximately $4.31 billion and more than 34,000 enrolled students during the 2019-2020
academic year.

8. Moreover, upon information and belief, Defendant was allocated more than $21.26
million of federal stimulus under the CARES Act. The CARES Acct directs that institutions must
use at least half of the funds they receive to provide emergency financial aid grants to students for
expenses related to the disruption of campus operations due to COVID-19.

9. Plaintiff is an individual and a resident and citizen of Springfield, Pennsylvania,
and was a student enrolled at University of Pittsburgh during the Spring 2020 term.

JURISDICTION AND VENUE
10. Plaintiff incorporates by reference all preceding allegations as though fully set

forth herein.

11. This Court has jurisdiction over this action pursuant to the Class Action Fairness
Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship
from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 6 of 30

12. This Court has personal jurisdiction over Defendant because Defendant conducts
business in Pennsylvania and has sufficient minimum contacts with Pennsylvania.

13. Venue is proper in this District under 28 U.S.C. 1391(b) because a substantial part
of the events or omissions giving rise to the claims occurred in this District.

BACKGROUND FACTS

14. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.

15. Plaintiff was enrolled as a full-time student for the Spring 2020 academic semester
at Defendant’s institution.

16. As a precondition for enrollment, Plaintiff was required to and did pay substantial
tuition for the Spring 2020 semester either out of pocket or by utilizing student loan financing, as
did all members of the putative Tuition Class (defined below).

17. There are hundreds, if not thousands, of institutions of higher learning in this
country.

18. Some institutions of higher learning provide curriculum and instruction that is
offered on a remote basis through online programming which does not provide for physical
attendance by the students.

19.  Defendant’s institution offers both in-person, hands-on programs, and fully online
distance-learning programs, which it markets as separate and distinct products.

20. Plaintiffand members of the proposed Tuition Class (defined below) did not choose
to attend another institution of higher learning, or to seek an online degree, but instead chose to
attend Defendant’s institution and specifically chose the on-campus program and enrolling on that

basis.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 7 of 30

21. Defendant has recognized and admitted the inherent different between its in-person

and online products, and markets them separately throughout its website and other publications

and circulars, including academic catalogs.

22. Accordingly, when students pay tuition in exchange for enrollment in the on-

campus program, such students expect to receive, and Defendant has promised to provide, benefits

and services above and beyond basic academic instruction, which include but are not limited to:

Face-to-face interaction with professors, mentors and peers;

Access to facilities such as computer labs, study rooms, laboratories,
libraries, etc.;

Student governance and student unions;

Extra-curricular activities, groups, intramurals, etc.;

Student art, cultures, and other activities;

Exposure to community members of diverse backgrounds, cultures,
and schools of thought;

Social development and independence;

Hands-on learning and experimentation; and

Networking and mentorship opportunities.

25. Plaintiff's education was changed from in-person, hands-on learning to online

instruction during the Spring 2020 term.

24. | When this happened, Plaintiff was forced from campus and deprived of the benefit

of the bargain for which she had paid, and in exchange for which Defendant had accepted, tuition

as set forth more fully above.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 8 of 30

25. In addition to tuition, Defendant charges certain mandatory fees, including but not
limited to a:
e Student Activity Fee
© Wellness Fee
e Student Health Fees
e Computing and Networks Services Fee
e Security, Safety, and Transportation Fee

26. The Student Activity Fee is assessed at each of the University’s campuses. The
fee amount is separately established at each campus.!

27. | The Wellness Fee formerly the “Student Health Fee,” is mandatory for all full-time
and part-time students at the Pittsburgh Campus.”

28. The Student Health Fees are mandatory for students enrolled at Regional
Campuses. The fee amount is separately established at each campus.

29. The Computing and Network Service Fee is mandatory each term for all full-time
and part-time students. The fee applies to students enrolled at any campus; the fee amount is the
same at each campus.‘

30. The Security, Safety, and Transportation Fee is mandatory each term for all full-
time and part-time Pittsburgh campus students.°

31. Plaintiff was required to and did pay all mandatory fees associated with her Spring

2020 enrollment at the Pittsburgh Campus.

 

' Tuition & Mandatory Fees, https://payments.pitt.edu/tuition-rates-fees/.
* Td.
* Id.
ws
> Id.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 9 of 30

32. The University states that the Student Activity Fee for undergraduate and graduate
students are collected from all full-time and part-time students each academic term.®

33. | The University states that the Wellness Fee provides access to Student Health
Services, a campus facility staffed by medical doctors, psychiatrists, nurses, and nurse
practitioners. The fee also provides access to the University’s Counseling Center. This facility is
staffed by psychologists, counselors, social workers, and other mental health care professionals.
The fee also supports a variety of health education and promotion programming, including a Pitt-
specific program called “Healthy U” that provides students with many opportunities and resources
to help them maintain optimal mental, physical, and emotional health. The fee provides access to
Campus Recreation facilities, including the Baierl Student Recreation Center, Pitt Sports Dome,
Trees Hall, and Bellefield Hall, among others. Finally, the fee also supports intramural club sports
programs, as well as recreation and fitness programs, services, and activities.’

34. The University states Student Health Fees gives students access to Student Health
Services, a campus facility staffed by medical doctors, nurses, nurse practitioners, pharmacists, or
other health care professionals.*®

35. The University states Computing and Network Services Fee is used for upgrading
and maintaining the University’s computer systems, equipment, and facilities.’

36. The University states Security, Safety, and Transportation Fee provides funding for
campus transportation services including shuttles, expanded handicapped/disabled transport

services, a night on-call van service, an on-call escort service, and security lighting.'°

 

6 Tuition & Mandatory Fees, https://payments.pitt.edu/tuition-rates-fees/.
"Td.
"Id.
"ld,
It 34,

 
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 10 of 30

37.  Asaresult of the actions and announcements of Defendant during the Spring 2020
term, Plaintiff and members of the Fees Class (defined below) no longer had the benefit of the
services for which these fees were paid. For example, University’s Counseling Center and Baierl
Student Recreation Center were closed, student events and activities were cancelled, student
organizations were no longer operational, and students who moved home no longer had the need
for or access to the various health facilities.

38. At Defendant’s request and direction, Plaintiff and members of the Classes lost
access to any campus facilities and services thereon throughout the remainder of the Spring 2020
term.

FACTUAL ALLEGATIONS

39.  Plaintiffincorporates by reference all preceding allegations as though fully set forth
herein.

40. | Upon information and belief, Defendant’s Spring term began with the first day of
classes on or about January 6, 2020.'!

41. | Upon information and belief, Defendant’s Spring term was scheduled to conclude
with the last day of examinations on or about April 25, 2020 and commencement ceremonies on
April 26, 2020."

42. Accordingly, Defendant’s spring semester was scheduled and contracted to consist

of approximately 110 days.

 

'l Academic Calendar, 2019-2020,
https://www.registrar. pitt.edu/sites/default/files/pdf/Academic%20Calendar%202019-

2020 _Apple.pdf.
12 Id.

 
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 11 of 30

43. However, as a result of the COVID-19 pandemic, Defendant announced on March
11, 2020 that it would begin delivering classes via electronic channels on Monday, March 23,
2020."

44, On March 11, 2020, Defendant also announced that students would be required not
to return to campus from their spring break if they could do so.'*

45. On March 18, 2020, Defendant announced “the closure of many on-campus
academic support facilities” including, but not limited to, libraries, recreational facilities, computer
labs, and study areas and group spaces.!°

46. Almost immediately students demanding refunds for the fees and charges
demanded in this action.

47. Based on the dates set forth above, upon information and belief, Defendant’s move
to online classes and construction eviction of students on March 11, 2020 deprived Plaintiff and
other members of the Classes from access to campus facilities and in-person instruction for
approximately 40% of the semester for which they had contracted.

48. Although Defendant continued to offer some level of academic instruction via
online classes, Plaintiff and members of the proposed Tuition Class were deprived of the benefits
of on-campus enrollment for which they paid as set forth more fully above.

49. These realities notwithstanding, Defendant has refused and continues to refuse to

offer any refund whatsoever with respect to the tuition that has already been paid.

 

3 Email from Patrick Gallagher, chancellor@chancellor.pitt.edu, Chancellor, University of
Pittsburgh, to Members of the University Community (Mar. 11, 2020, 03:11:08 PM EST).
14

Id.
'S Email from Patrick Gallagher, chancellor@chancellor.pitt.edu, Chancellor, University of
Pittsburgh, to Members of the University Community (Mar. 18, 2020, 04:14:20 PM EST).

 
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 12 of 30

50. Likewise, Plaintiff and members of the proposed Fees Class were deprived of
utilizing services for which they have already paid, such as access to campus facilities, student

activities, health services and other opportunities.

 

51. Defendant has failed and continues to fail to offer any type of pro-rated refund on
fees.
CLASS ACTION ALLEGATIONS
52. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.

33. Plaintiff brings this action on behalf of herself and as a class action, pursuant to the
provision of Rule 23 of the Federal Rules of Civil Procedure on behalf of the following Classes:

The Tuition Class:

All people who paid tuition for or on behalf of students enrolled in classes
at University for the Spring 2020 semester but were denied live, in-person
instruction and forced to use online distance learning platforms for the
latter potion of that semester.

The Fees Class:

All people who paid fees for or on behalf of students enrolled in classes at
the University for the Spring 2020 semester.

54. Excluded from the Classes is University of Pittsburgh, and any of their respective
members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;
and the judicial officers, and their immediate family members, and court staff assigned to this case.
Plaintiff reserves the right to modify or amend the Class definitions as appropriate during the

course of this litigation.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 13 of 30

55. Certification of Plaintiff's claims for class-wide treatment is appropriate because
Plaintiff can prove the elements of her claims on a class-wide basis using the same evidence as
would be used to prove those elements in individual actions alleging the same claims.

56. This action has been brought and may be properly maintained on behalf of the
Classes proposed herein under Federal Rules of Civil Procedure 23.

Numerosity: Fed. R. Civ. P. 23(a)Q)

57. | The members of the Classes are so numerous and geographically dispersed that
individual joinder of all members of the Classes is impracticable. Plaintiff is informed and believes
that there are thousands of members of the Classes, the precise number being unknown to Plaintiff,
but such number being ascertainable from Defendant’s records. Members of the Classes may be
notified of the pendency of this action by recognized, Court-approved noticed dissemination
methods, which may include U.S. mail, electronic mail, internet postings, and/or published notice.
Commonality and Predominance: Fed. R. Civ. P. 23(a)(2)

58. This action involves common questions of law and fact, which predominate over
any questions affecting individual members of the Classes, including, without limitation:

e Whether Defendant engaged in the conduct alleged herein;

e Whether there is a difference in value between enrollment in an
online distance learning program and enrollment in a live, on-
campus instructional program;

e Whether Defendant breached its contracts with Plaintiff and other
members of the Tuition Class by retaining the portion of their tuition
representing the difference between the value of online distance

learning and on-campus, in-person enrollment:
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 14 of 30

e Whether Defendant was unjustly enriched by retaining tuition
payments of Plaintiff and the Tuition Class representing the
difference between the value of online distance learning and on-
campus, in-person enrollment;

e Whether Defendant breached its contracts with Plaintiff and the
other members of the Fees Class by retaining fees without providing
the services, benefits and/or programs the fees were intended to
cover;

e Whether Defendant was unjustly enriched by retaining fees of
Plaintiff and the other members of the Fees Class without provided
the services, benefits and/or programs the fees were intended to
cover;

e Whether certification of any or all of the Classes proposed herein is
appropriate under Fed. R. Civ. P. 23;

e Whether members of the Classes are entitled to declaratory,
equitable, or injunctive relief, and/or other relief; and

e The amount and nature of relief to be awarded to Plaintiff and the
members of the Classes.

Typicality: Fed. R. Civ. P. 23(a)(3)
59. Plaintiff's claims are typical of the claims of other members of the Classes because,
among other things, all members of the Classes were similarly situated and were comparably

injured through Defendant’s wrongful conduct as set forth herein.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 15 of 30

Adequacy: Fed. R. Civ. P. 23(a)(4)

60. Plaintiff is an adequate representative of the Classes because her interests do not
conflict with the interests of other members of the Classes she seeks to represent. Plaintiff has
retained counsel competent and experienced in complex litigation and Plaintiff intends to
prosecute the action vigorously. The interests of the Classes will be fairly and adequately protected
by Plaintiff and her counsel.

Superiority: Fed. R. Civ. P. 23(b)(3)

61. A class action is superior to any other available means for the fair and efficient
adjudication of this controversy, and no unusual difficulties are likely to be encountered in the
management of this class action. The damages or other financial detriment suffered by Plaintiff
and other members of the Classes are relatively small compared to the burden and expense that
would be required to individually litigate their claims against Defendant, so it would be
impracticable for members of the Classes to individually seek redress for Defendant’s wrongful
conduct.

62. | Evenif members of the Classes could afford individual litigation, the Court system
likely could not. Individualized litigation creates a potential for inconsistent or contradictory
judgments and increases the delay and expense to all parties and the court system. By contrast, the
class action device presents far fewer management difficulties and provides the benefits of single
adjudication, economy of scale, comprehensive supervision by a single court, and finally of the

litigation.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 16 of 30

Certification of Specific Issues: Fed. R. Civ. P. 23(c)(4)

63. To the extent that any described Class does not meet the requirements of Rules
23(b)(2) or (b)(3), Plaintiff seeks the certification of issues that will drive the litigation toward
resolution.

Declaratory and Injunctive Relief: Fed. R. Civ. P. 23(b)(2)

64. Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the other members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described herein, with respect to members of the Classes as a whole.

FOR A FIRST COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT

(Plaintiff and Other Members of the Tuition Class)

65.  Plaintiffincorporates by reference all preceding allegations as though fully set forth
herein.

66. Plaintiff brings this count on behalf of herself and other members of the Tuition
Class.

67. Plaintiff and the other members of the Tuition Class entered into contracts with
Defendant which provided that Plaintiff and other members of the Tuition Class would pay tuition
for or on behalf of students and, in exchange, Defendant would enroll such students and admit
them to campus; granting them the full rights and privileges of student status, including but not
limited to access to campus facilities, access to campus activities, and live, in-person instruction
in a physical classroom.

68. The rights and privileges of students at University are set forth by Defendant
through its website academic catalogs, student handbooks, marketing materials and other circulars,

bulletins, and publications.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 17 of 30

69. The rights and privileges for the basis of the bargain on which prospective students
agree to accept Defendant’s offer of enrollment in exchange for the payment of tuition and fees.

70. One such right is the ability to be physically present on campus, and fully enjoy the
facilities, services and opportunities provided thereon.

71. Ascan be seen from University’s Registrar page, when accepted students enroll in
a class, they specifically elect the course offered by Defendant, which includes the day, the time,

the specific classroom, and the campus.!®

Class Search

 

Class Detail

BIOSC 1010-1060 WRITING IN THE BIOLOGICAL SCIENCES

 

RETURN TO RESULTS
CLASS DETAILS
Status =) Open Career Undergraduate
Class Number 12448 Dates 8/31/2009 - 12/11/2009
Session Academic Term Grading LG/SNC Elective Basis
Units 2 nits Location Pittsburgh Campus

Class Components Lecture Requirc Campus Pittsburgh Campus

Meeting Information

Days & Times Room Instructor Meeting Dates
8/31/2009 -
We 1:00PM-~- 2:50PM A214 Langley Hail Staff 12/14/2009

ENROLLMENT INFORMATION

Enroliment Requirements PREQ: BIOSC 0160 or 0716 or 0191 or 0180 or BIOL 0102 or
0120; CREQ: BIOSC 1000; MIN GRADE: ‘C’ in REQs; CUM GPA:
at least 2.0; LVL: Jr or Sr: PLAN: Biological Sciences major

Class Attributes Writing Requirement Course
Capstone Course

72. Defendant does not deny that the physical locations of its campus are a main benefit

of enrollment that attracts many students to the University. See { 81.

 

16 httys://www.registrar.‘itt.edu/sites/default/files/pdf/Requisite%20Instructions%20-
%20Detailed.pdf.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 18 of 30

73.  Defendant’s website and recruitment brochures are the primary means through
which Defendant targets prospective new students and attempts to influence such students to apply
for enrollment at its University as opposed to other institutions of higher learning.

7A. Through these publications, Defendant markets to and enrolls students in two
separate and distinct products.

75. Defendant specifically markets certain classes and degree programs as being
offered on a fully-online basis.

76. Indeed, Defendant dedicates an entire section of its website to these programs,

which can be accessed at https://www.cgs.pitt.edu/online-courses.

 

77. Conversely, Defendant’s publications with respect to non-online classes are full of
references to the on-campus experience, including numerous references to student activities;
campus amenities; class size and student/teacher ratios; campus diversity, campus location, and
the like.

78. When visitors enter the admissions home page on Defendant’s main website

(hitps://admissions.pitt.edu) they are greeted with a nearly full screen promotional video with the

 

large caption: “It all comes together here.”

79. Further down this home page, prospective students find, “At the University of
Pittsburgh, whether you’re diving in for the first time, joining us from another country, seeking a
world-renowned graduate program, or transferring in to find your place, you'll discover a

community at Pitt that is changing the world.”

 

'7 University of Pittsburgh, Admissions: Explore Your Interests and Find Your Fit at Pitt,
https://admissions.pitt.edu/.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 19 of 30

80. Further down this page, prospective students find a section from Defendant titled
“Living in Pittsburgh.”'®

81. In this section, Defendant states: “Pittsburgh is an extraordinary American city in
so many respects. The striking geography of bridges and rivers. The nationally recognized cultural
scene. The pride that comes with cheering for three major league sports teams: the Penguins,
Pirates, and Steelers. And the rich tapestry of 90 distinctive neighborhoods-including Pitt’s own,
Oakland-that give Pittsburgh its genuineness and warmth.”!*

82. Additionally, on this page, prospective students find a section titled “College
Life.””°

83. In this section, Defendant promises prospective students: “Members of the Pitt
community will help acclimate you to college living, orient you to our campus and city, and
introduce you to people you’ll work with and learn from. Pittsburgh may be a major city, but our
campus is not right downtown and is quite compact so it’s easy to get around and get involved.
There’s always something happening in the city or on campus.””!

84. Prospective students are then guided to the “Life at Pitt” page on which Defendant
explicitly states: “You’re going to love it here!””*

85. In this section of the University’s website, Defendant emphasizes again, “Members
of the campus community will help acclimate you to college living, orient you to our campus and

city, and introduce you to the people you’ll work with and learn from.””

 

 

'8 University of Pittsburgh, Admissions: Living in Pittsburgh, https://admissions.pitt.edu/.
19
Id.
*© University of Pittsburgh, Admissions: College Life, https://admissions.pitt.edu/.
21
Id.
22 University of Pittsburgh, Admissions: Culture, https://admissions.pitt.edu/culture/.
23 Id.

 
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 20 of 30

86. Further down this page, Defendant states: “Learning at Pitt takes place both in and
out of the classroom and our organizations serve as the center of student involvement and
engagement. We can’t wait to have you on campus!””*

87. Further, Defendant distinguishes between the on-campus, in-person education
product and the online, distance learning product, in a section labeled: “Outside of the Classroom
Curriculum.”

88. This “Outside the Classroom Curriculum creates a guided journey with the goal of
educating the whole person through a series of programs, activities, and experiences that
complement [prospective student’s] academic studies.””°

89. | Upon information and belief, there were no references or disclaimers in any of
Defendant’s websites, circulars, bulletins, publications, brochures, or other advertisements prior
to January 17, 2020, that even referenced the possibility of in-person classes being changed to fully
online classes at Defendant’s discretion or for any other reason whatsoever after the start of a given
term.”’

90). In fact, it is clear that, prior to the COVID-19 interruption, Defendant had no plans
whatsoever to offer its in-person classes via an online delivery model. This is evident from the fact

that the University had to postpone education until March 23, 2020 while its professors hurriedly

and ineffectively scrambled to make the switch.”®

 

*4 University of Pittsburgh, Admissions: Culture, https://admissions.pitt.edu/culture/,
2 Id.

26 Id.

27 Academic Calendar, 2019-2020,
hitps://www.registrar.pitt.edu/sites/default/files/pdt/Academic%o20Calendar%202019-
2020 Apple.pdf.

8 Email from Patrick Gallagher, chancellor@chancellor.pitt.edu, Chancellor, University of
Pittsburgh, to Members of the University Community (Mar. 11, 2020, 03:11:08 PM EST).

 
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 21 of 30

91. Those prospective students who are interested in enrolling at the University after
consuming the marketing materials described above are invited to complete applications, and some

are selected for and offered admission.

92. | When a student is offered admission to the University, the student receives a
number of further communications and has a number of additional interactions with Defendant.

03. Admitted students were invited to attend “Admitted Student Day,” and this section
of the University’s website is now taken down.”

94. The Defendant offered to provide, and members of the Tuition Class expected to
receive, instruction on the physical campus is further evidence by the parties’ prior course of
conduct.

95. Those classes for which students expected to receive in-person instruction began
the semester by offering in-person instruction.

96. Each day for the weeks and months leading up to March 11, 2020, students attended
physical classrooms to receive in-person instruction.

97. Likewise, upon information and belief, most students were provided with syllabi
and other documents that referenced class meeting schedules, locations, and physical attendance
requirements.

98. Each day for the weeks and months prior to announced closures, students had
access to the full campus.

99. Accordingly, it is clear that Defendant offered to provide live, in-person education,
together with a full on-campus experience and that members of the Tuition class accepted that

offer by paying tuition and attending classes during the beginning of the Spring 2020 semester.

 

29 https://admissions. pitt.edu/on-campus-visits/admiitted-student-day/.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 22 of 30

100. Based on this mutual assent, Plaintiff and other members of the Tuition Class
fulfilled their end of the bargain when they paid tuition for the Spring 2020 semester, either by
paying out of pocket or by using student loan financing, or otherwise.

101. However, the University breached the contract with Plaintiff and the Tuition Class
by moving all classes for the Spring 2020 semester to online distance learning platforms, and
restricting the on-campus experience without reducing or refunding tuition accordingly.

102. This cause of action does not seek to allege “academic malpractice.”

103. Rather, it is clear from the facts and circumstances that Defendant offered two
separate and distinct products, one be live, in-person, on-campus education, with its ancillary and
related services and the other being online distance education.

104. Plaintiff and members of the Tuition Class accepted Defendant’s offer for live, in-
person, on-campus education and paid valuable consideration in exchange.

105. However, after accepted such consideration from Plaintiff and the Tuition Class,
Defendant provided an entirely different product, which deprived Plaintiff and the Tuition Class
of the benefit of the bargain for which they had already paid.

106. Defendant retained tuition monies paid by Plaintiff and other members of the
Tuition Class, without providing them the full benefit of their bargain.

107. Plaintiff and other members of the Tuition Class have suffered damage as a direct
and proximate result of Defendant’s breach amounting to the difference in the fair market value of
the services and access for which they contracted and the services and access which they actually
received.

108. Asa direct and proximate result of Defendant’s breach, Plaintiff and the Tuition

Class are legally and equitably entitled to damages, to be decided by the trier of fact in this action,
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 23 of 30

to include disgorgement of the difference between the fair market value of the online learning
provided versus the fair market value of the live, in-person instruction in a physical classroom on
a physical campus for which they contracted.

FOR A SECOND COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT

(Plaintiff and Other Members of the Tuition Class)

109. Plaintiff incorporates by reference all preceding allegation as though fully set forth
herein.

110. Plaintiff brings this count on behalf of herself and other members of the Tuition
Class.

111. This claim is pled in the alternative to, and to the extent it is determined a contract
does not exist or otherwise apply, the contract-based claim set forth in the First Cause of Action
above.

112. Plaintiff and other members of the Tuition class paid substantial tuition for live, in-
person instruction in physical classrooms on a physical campus.

113. Plaintiff and other members of the Tuition Class conferred a benefit on Defendant
when they paid this tuition.

114. Defendant has realized this benefit by accepting such payment.

115. However, Plaintiff and members of the Tuition Class did not receive the full benefit
of their bargain.

116. Instead, Plaintiff and members of the Tuition Class conferred this benefit on
Defendant in expectation of receiving one product, i.e. live, in-person, instruction in a physical

classroom along with on-campus experience of campus life as described more fully above, but
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 24 of 30

they were provided with a completely difference product carrying a different fair market value,
i.e., online instruction devoid of the on-campus experience, access, and services.

117. Defendant has retained this benefit, even though Defendant has failed to provide
the services for which the tuition was collected, making Defendant’s retention unjust under the
circumstances.

118. It is significantly cheaper for Defendant to provide the online product than the on-
campus product.

119. As a result of closing campus and moving classes online, Defendant saved
significant sums of money in the way of reduced utility costs, reduced maintenance and staffing
requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for
paid work study students, and otherwise.

120. Simply put, it is significantly cheaper to operate a remote, on-line campus than a
fully open physical campus. But even if it was not, it is not the product the students contracted for,
and not the product that they bought.

121. Equity and good conscience require that the University return a portion of the
monies paid in tuition to Plaintiff and other members of the Tuition Class.

122, This cause of action does not seek to allege “academic malpractice.”

123. Defendant should be required to disgorge this unjust enrichment to the extent that
Defendant has retained more than the fair market value for the product that Defendant was able to

provide.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 25 of 30

FOR A THIRD COLLECTIVE CAUSE OF ACTION
BREACH OF CONTRACT

(Plaintiff and Other Members of the Fees Class)

124. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.

125. Plaintiff brings this count on behalf of herself and other members of the Fees Class.

126. In addition to tuition, Defendant charges a number of mandatory fees.

127. Inits publications and, particularly on its website, Defendant specifically describes
the nature and purpose of each fee.

128. Some fees apply broadly to all or certain groups of students, while other fees are
program or course based.

129. Such fees are set forth not only in amount but also in description and purpose
through the various academic catalogs and on the website.

130. As such, it is axiomatic that the monies Plaintiff and other members of the Fees
Class paid toward these fees were intended by both the students and Defendant to cover the
services for which the fees were described and billed.

131. The Wellness Fee is specifically stated to “provide access to Student Health
Services, a campus facility staffed by medical doctors, psychiatrists, nurses, and nurse
practitioners. The fee also provides access to the University’s Counseling Center. This facility is
staffed by psychologists, counselors, social workers, and other mental health care professionals.
The fee also supports a variety of health education and promotion programming, including a Pitt-
specific program called “Healthy U” that provides students with many opportunities and resources
to help them maintain optimal mental, physical, and emotional health. The fee provides access to

Campus Recreation facilities, including the Baierl Student Recreation Center, Pitt Sports Dome,
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 26 of 30

Trees Hall, and Bellefield Hall, among others. Finally, the fee also supports intramural club sports
programs, as well as recreation and fitness programs, services, and activities.”

132. The Student Health Fees are specifically stated to “give students access to Student

Health Services, a campus facility staffed by medical doctors, nurses, nurse practitioners,
pharmacists, or other health care professionals.”>!

133. The Computing and Network Services Fee is specifically stated to be “used for
upgrading and maintaining the University’s computer systems, equipment, and facilities.”

134. The Security, Safety, and Transportation Fee are specifically stated to “provide
funding for campus transportation services including shuttles, expanded handicapped/disabled
transport services, a night on-call van service, an on-call escort service, and security lighting.”**

135. As such, in accepted these terms and paying these fees, a contract was formed
between Plaintiff, including the Fees Class, and Defendant, which provided that Plaintiff and other
members of the Fees Class would pay these fees for or on behalf of themselves and, in exchange,
Defendant would provide or make available the services, benefits and/or programs related to those
fees, as promised.

136. It is undisputed that Defendant did not provide use of athletic facilities, the

counseling center, health services, student organization activities, on-campus printing facilities,

campus computer systems, shuttles, and on-call escort service.

 

3° Tuition & Mandatory Fees, https://payments.pitt.edu/tuition-rates-fees/.
41 Td,
32 1d.
33 Iq.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 27 of 30

137. Plaintiff and other members of the Fees Class fulfilled their end of the bargain when
they paid these fees for the Spring 2020 semester, either by paying out of pocket or by using student
loan financing, or otherwise.

138. However, Defendant breached the contract with Plaintiff and the Fees Class by
moving all classes for the Spring 2020 semester to online distance learning platforms,
constructively evicting students from campus, closing most campus buildings and facilities, and
cancelling most student activities.

139. By retaining fees paid by Plaintiff and other members of the Fees Class, without
providing them the full benefit of their bargain, Defendant has not performed its contractual
obligations.

140. Plaintiff and other members of the Fees Class have suffered damage as a direct and
proximate result of Defendant’s breach, namely being deprived of the value of the benefits services
and/or programs the fees were intended to cover.

141. Asadirect and proximate result of Defendant’s breach, Plaintiff and the Fees Class
are legally and equitably entitled to damages, to be decided by a trier of fact in this action, to
include disgorgement of the pro-rate amount of fees that were collected but for which services
were not provided.

FOR A FOURTH COLLECTIVE CAUSE OF ACTION
UNJUST ENRICHMENT

(Plaintiff and Other Members of the Fees Class)
142. Plaintiff incorporates by reference all preceding allegations as though fully set forth
herein.

143. Plaintiff brings this count on behalf of herself and other members of the Fees Class.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 28 of 30

144. This claim is pled in the alternative to, and to the extent it is determined a contract
does not exist or otherwise apply, the contract-based claim set forth in the Third Cause of Action
above.

145. Defendant has received a benefit at the expense of Plaintiff and other members of
the Fees Class to which it is not entitled.

146. Plaintiff and other members of the Fees Class paid substantial student fees for on-
campus benefits, access and services and did not receive the full benefit of the bargain.

147. Plaintiff and other members of the Fees Class conferred this benefit on Defendant
when they paid the fees.

148. Defendant realized this benefit by accepting such payment.

149. Defendant has retained this benefit, even though Defendant has failed to provide
the services, benefits and/or programs for which the fees were collected, making Defendant’s
retention unjust under the circumstances.

150. It is significantly cheaper for Defendant to provide the online product than the on-
campus product.

151. As a result of closing campus and moving classes online, Defendant saved
significant sums of money in the way of reduced utility costs, reduced maintenance and staffing
requirements, reduced or eliminated hours for hourly employees, reduced or eliminated hours for
paid work study students, and otherwise.

152. Simply put, it is significantly cheaper to operate a remote, on-line campus than a
fully open physical campus.

153. Equity and good conscience require that Defendant return a pro-rata portion of the

monies paid in fees to Plaintiff and other members of the Fees Class.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 29 of 30

154. Defendant should be required to disgorge this unjust enrichment to the extent that
Defendant has retained more than the fair market value for the product that Defendant was able to
provide.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff, individually and on behalf of members of the Classes, prays
for judgment in their favor and against Defendant as follows:

A. Certifying the Classes as proposed herein, designating Plaintiff as Class
representative, and appointing undersigned counsel as Class Counsel;

B. Declaring that Defendant is financially responsible for notifying the Class
members of the pendency of this action;

C. Declaring that Defendant has wrongfully kept monies paid for in tuition and fees;

D. Requiring Defendant disgorge amounts wrongfully obtained for tuition and fees;

E. Awarding injunctive relief as permitted by law or equity, including enjoining
Defendant from retaining the pro-rated, unused monies paid for in tuition and fees;

F, Scheduling a trial by jury in this action;

G, Awarding Plaintiffs reasonable attorney’s fees, costs and expenses, as permitted
by law;
H. Awarding pre and post-judgment interest on any amounts awarded, as permitted
by law; and
I. Awarding such other and further relief as may be just and proper.
DEMAND FOR JURY TRIAL

 

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury

in this action of all issues so triable.
Case 2:20-cv-03691-NIQA Document 1 Filed 07/29/20 Page 30 of 30

[signature block on following page]

Dated: July 29, 2020

CARPEY LAW, P.C.

 

By: /s/ Stuart A. Carpey
Stuart A. Carpey, Esq.

600 W. Germantown Pike, Suite 400
Plymouth Meeting, PA 19462

Tel: (610) 834-6030

Email: scarpey@carpeylaw.com

-and-
ANASTOPOULO LAW FIRM, LLC

By: /s/

 

Erie M. Poulin, Esq. *

Roy T. Willey, IV, Esq. *

32 Ann Street

Charleston, SC 29403

Tel: (843) 614-8888

Email: eric(@akimlawfirm.com
roy@akimlawfirm.com

 

 

ATTORNEYS FOR PLAINTIFF

* Pro hac vice motion forthcoming
